                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC
This document relates to:
                                                  PRETRIAL ORDER NO. 110:
Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                  ORDER RE PLAINTIFF’S EXPERT
                                                  JAMES MILLS



       Monsanto’s motion to exclude the testimony of James Mills is denied. However, it does

not appear that Monsanto disputes any of the numbers that Mills uses, so if Monsanto wishes to

obviate the need for his testimony, it may presumably do so by stipulating to his numbers.

       IT IS SO ORDERED.

Date: March 13, 2019                                        ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
